Citation Nr: 1718445	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), acute respiratory disease, asthma, and bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel



INTRODUCTION

The Veteran was on active duty for training (ACDUTRA) with the U.S. Army Reserve from February 1981 to May 1981.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.

Although the Veteran's claim was initially limited to the question of entitlement of service connection for acute respiratory disease, asthma and bronchitis, the medical evidence shows that she suffers from a number of respiratory disorders. Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), acute respiratory disease, asthma, and bronchitis. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2016). Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2016). Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016). 

ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes. 38 U.S.C.A. § 101(22)(A) (West 2014); 38 C.F.R. § 3.6(c)(1) (2016). INACDUTRA is duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under 37 U.S.C. 206 or any other provision of law. 38 U.S.C.A. § 101(23)(A) (West 2014); 38 C.F.R. § 3.6(d)(1) (2016).

Here, the Board finds that the Veteran's service in the Army Reserve is qualifying military service (ACDUTRA). The Veteran's DD Form 214 notes that she was released from ADT (active duty for training) for the period of February 1981 to May 1981. See DD 214, Part 23. In the Narrative Reason for Separation, it is noted that the Veteran was released from IADT. See DD 214 Part 28. In this particular instance, "IADT" refers to the Veteran's Initial Active Duty for Training and not inactive duty for training. See IADT Order No. 11-34 dated January 1981. The Veteran's service qualifies her for Veteran status for the purpose of VA benefits. VBA's Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Chapter 6, Section A, Topic 2. 

Unfortunately, this matter must be remanded because there was not substantial compliance with the Board's April 2015 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In April 2015, the Board remanded the case to obtain an addendum medical opinion that includes a rationale for the opinions provided. The September 2015 independent medical opinion from the Appeals Management Office adequately addressed the first issue of whether the current COPD is related to the acute respiratory disease and asthmatic bronchitis that occurred while in service. 

However, the Board finds that the opinion did not adequately address whether the current bronchitis is related to the acute respiratory disease and asthmatic bronchitis that occurred while in service. The examiner opines that the Veteran's current bronchitis is related to her COPD but does not provide an opinion as to how her current bronchitis relates to the conditions that occurred during her service.

Additionally, the opinion did not adequately address whether any current asthma is related to the acute respiratory disease and asthmatic bronchitis that occurred while in service. The examiner indicates that it would be "mere speculation" to offer an opinion on the relationship between the current asthma and the in-service asthmatic bronchitis because there is a lack of clinical evidence in the Veteran's claims file to support that etiological finding. Nevertheless, the examiner concludes that it is less likely than not that the Veteran's in-service acute respiratory disease and/or asthmatic bronchitis relate to her current asthma.

Therefore, the Board finds that an additional opinion must be obtained to determine whether the Veteran's current bronchitis is etiologically related to service and to determine whether the Veteran's current asthma is etiologically related to service. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records from September 2015 to present.

2. Obtain a medical opinion clarifying the etiology of the Veteran's current bronchitis and asthma. If deemed necessary by the examiner, afford the Veteran a VA examination for bronchitis and asthma. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner is requested to provide an opinion and a supporting rationale as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current bronchitis is etiologically related to service, including documented reports of "acute respiratory disease" in February 1981 and "asthmatic bronchitis" in April 1981. The examiner must provide a supporting rationale.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current asthma is etiologically related to service, including documented reports of "acute respiratory disease" in February 1981 and "asthmatic bronchitis" in April 1981. The examiner must provide a supporting rationale.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






